IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00186-CR
                                No. 10-13-00187-CR

ALEXANDER KOTLOV,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                        From the 54th District Court
                          McLennan County, Texas
               Trial Court Nos. 2012-1287-C2 and 2012-1288-C2


                          MEMORANDUM OPINION


      Alexander Kotlov attempts to appeal his two convictions for evading detention

with a vehicle. TEX. PENAL CODE ANN. § 38.04 (West Supp. 2012). By letter dated June

20, 2013, the Clerk of this Court notified Kotlov that these appeals were subject to

dismissal because it appeared the notice of appeal for each conviction was untimely.

See TEX. R. APP. P. 44.3; 26.2(a)(1). The trial court’s judgments were signed and entered

on November 29, 2012 and the notices of appeal were filed on June 4, 2013. By the same
letter, the Clerk warned Kotlov that, unless a response showing grounds for continuing

the appeals was filed within 21 days of the date of the letter, the appeals would be

dismissed. Kotlov filed a response for both appeals but his response does not provide

grounds for continuing the appeals.

        Accordingly, the appeals are dismissed.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed July 11, 2013
Do not publish
[CR25]




Kotlov v. State                                                                 Page 2